Rothrock, J.
1. Practice: from jury-6 construction. I. The plaintiff is a corporation, and publishes a newspaper at Chicago, Ill., called the “Farmers’ Review,” which newspaper is . , , . . devoted mainly to matters concerning farming and stock raising. The defendants are a partnership doing business at the city of Waverly, in this state, and engaged in importing and dealing in horses. On the sixteenth day of November, 1889, the defendants made and executed the following instrument in writing:
“$119.87.
“Waverly, Iowa, Nov. 16,1889.

“Hannibal H. Chandler & Co., Chicago, Ill.:

‘ ‘Please insert our advertisement occupying space of nine hundred and fifty-nine lines in the Farmers ’ Review, *115for, as ordered below, for which we agree to pay you •one hundred and nineteen and 87-100 dollars in quarterly payments, advertisement commencing, first •insertion on receipt of cut.
.21 lines, D. C., 17 times.........714
'7 “ 35 “ ........245
959
1 front pg. illustration,] » ,, 1 inside “ f within four months.
“E. E. Knott & Co.”
On the twelfth day of December, 1889, the plaintiff wrote the following letter to the defendants:
“Dec. 12, 1889.

'“Messrs. Ed. Knott & Co., Waverly, Iowa:

“Dear Sirs: — We notice your advertisement in .this week’s issue of the Orange Judd Farmer. Is this the copy that you wish us to use. Please let us know, •and oblige, yours truly,
“Hannibal H. Chandler &Co.”
On the thirteenth day of the same month, the •defendants addressed a letter to the plaintiffs, which is .as follows:
“Waverly, Iowa, Dec. 13, 1889.

'“Farmers' Review, Chicago, Ill.:

“(xEnts: — You may put the Orcmge Judd Farmer s ad. in your paper, same as cut inclosed. Our cuts of horses are not out yet, but in about a week we will .have them, and send them to you. Very truly yours,
“E. Knott & Co.”
And on the fourteenth of the same month the •defendants addressed another letter to the plaintiff, of which the following is a copy:
*116“Waverly, Iowa, Dec. 14, 1889.

“Farmers’ Review, Chicago, Ill.:

“Grents : — Herewith, find cut, which please insert in-lower left-hand corner, same as in Orange Jtidd Farmer. .You may omit the word ‘Clydesdale/ and you will then have space for cut. We want it same as our ad. will appear in Orange Judd Farmer. Respectfully yours, ' E. Knott &r Co.”
It appears from these letters that the defendants-desired their advertisement to be the same as that which they had inserted in the Orange Judd Farmer, and that it was so inserted in the plaintiff’s newspaper, and that it occupied a much larger space in the paper than nine hundred and fifty-nine lines, as specified in the order made on the sixteenth day off November, 1889. The evidence shows that the advertising actually made was two thousand, three hundred and fifty-two lines, instead of nine hundred and fifty-nine lines. The only question of dispute is whether the-original order was enlarged by the subsequent correspondence between the parties. There is no real conflict in the evidence, and the question of the construction off the contract, as modified by the parties, was a question for the court; and, in our opinion, the court properly determined that the contract was so modified that the defendants were liable for the advertisement which was inserted in the paper at the same rate as that named in the original order, and that there really was-no question of fact to be submitted to the jury.
2.- supreme ln .men1?oflrilri form' II. It is claimed by the appellant that the court erred in the admission and exclusion of evidence on the trial. It is objected that the questions thus raised cannot be considered, because-error has not been assigned thereon. The objection must be sustained. The assignment of error in question is as follows: “The court. *117erred in the admission and exclusion of evidence in the trial against the objection of defendants.” It has been repeatedly held by this court that an assignment of error in this general form is insufficient. Code, section 3207; Revision, 1860, section 3546; Hawes v. Twogood, 12 Iowa, 582; Armstrong v. Killen, 70 Iowa, 51.
We discover no reason for disturbing the judgment of the district court. Aeeirmed.